Pines, LLC. 1- Due to steep topography, the parties began negotiations to
relocate the easements. Following a mutual exchange of assurances that
an agreement would be reached, Pines submitted a tentative map for the
City of Reno's approval. Negotiations subsequently deteriorated and
Kohlmoos refused to relocate the easements.
            Pines brought an action in district court, arguing that
Kohlmoos had breached an agreement to relocate the easements and
seeking specific performance. The district court found that although the
parties had not agreed to exact locations for the new easements, they had
entered into an agreement to negotiate in good faith. Concluding that
Kohlmoos breached this agreement and that the proposed easements were
the only feasible location, the district court awarded specific performance
pursuant to Pines' tentative map.
            Nevada abides by traditional jurisprudence that agreements
to agree are generally too indefinite to enforce as final agreements. May v.
Anderson, 121 Nev. 668, 672, 119 P.3d 1254, 1257 (2005); City of Reno v.
Silver State Flying Seru., 84 Nev. 170, 176, 438 P.2d 257, 261 (1968)
(noting that lain agreement to agree at a future time is nothing and will
not support an action for damages" (quoting Salomon v. Cooper, 220 P.2d
774, 775 (Cal. Ct. App. 1950))). After reviewing the record and the briefs
presented on appeal, we decline to recognize at this time the enforceability
of a preliminary agreement that requires the parties to negotiate in good




            1 Pines
                  is an entity created by the owners of land parcels
surrounding Kenterprises' property. As the parties are familiar with the
facts, we do not recount them further except as necessary to our
disposition.




                                      2
faith. Nor does the record include sufficient evidence of intent or definite
terms to support a conclusion that the parties agreed to negotiate in good
faith. Accordingly, we
            ORDER the judgment of the district court REVERSED.




                                                                   J
                                   Hardesty


                                                                   J.
                                   a-.---
                                   Parraguirre


                                                                   J



cc: Hon. Brent T. Adams, District Judge
     Madelyn Shipman, Settlement Judge
     Snell & Wilmer, LLP/Reno
     Maupin, Cox & LeGoy
     Washoe District Court Clerk




                                      3